DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (2018/0050436) in view of Chen et al. (2002/0068516).
In reference to claims 1 and 2, Yamanaka teaches a polishing apparatus for polishing a wafer comprising a chuck table, 30, that holds the wafer on an upper face thereof, and a polishing unit, 4, that polishes the wafer held by the chuck table, wherein the polishing unit includes a rotary spindle, 40, a mounter, 43, fixed to a tip of the rotary spindle, and a polishing tool detachably mounted to the mounter, the polishing tool 
Yamanaka teaches all the limitations of the claims except for the polishing pad contains abrasive grains, and is formed with a plurality of grooves in an adhesion surface to be adhered to the support surface, and  the polishing pad has a plurality of communication holes penetrating from the adhesion surface to a flat polishing surface which is a surface opposite to the adhesion surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes.
Chen et al. teaches a polishing pad, 45, contains abrasive grains, (pp 0037), and is formed with a plurality of grooves, 60, in an adhesion surface to be adhered to the support surface, (pp 0052), and the polishing pad has a plurality of communication holes, 104, = penetrating from the adhesion surface to a flat polishing surface which is a surface opposite to the adhesion surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes,  (pp 0053).
It would have been obvioius to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka with the polishing pad with the grooves and penetrating holes, as taught by Chen et al., in order to enhance the polishing liquid distribution capabilities to the polishing pad. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirchner (6, 692,338), Hosaka et al. (7,329,174) and Torii (5,725,420) were cited to show other examples of polishing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        February 26, 2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723